DEBRA ANN LIVINGSTON, Circuit Judge,
concurring in part and concurring in the judgment in part:
Assuming arguendo that Teichmann has a cause of action directly under the Sixth and Fourteenth Amendments to the U.S. Constitution, I concur in the majority’s disposition of those claims on immunity grounds. I write separately because I believe that dismissal of any § 1983 claim that the complaint is perceived to assert is required by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Although § 1983 authorizes constitutional tort claims against state officials, it is not an appropriate vehicle for collaterally attacking a state conviction. Heck, 512 U.S. at 485-86, 490 n. 10, 114 S.Ct. 2364. Thus, a claim that, if successful, would “necessarily imply the invalidity” of the plaintiffs prior state conviction is “not cognizable under § 1983” unless that conviction has already been invalidated. Id. at 487, 114 S.Ct. 2364. In 2004, Teichmann was convicted in New York state court on one count of attempted commission of a criminal sex act and twenty-two counts of criminal contempt. In this lawsuit, as we and the district court have construed his complaint, Teichmann asserts a § 1983 claim explicitly asking us to review and overturn his conviction. Under Heck, this claim is “not cognizable.”
To be sure, some Circuits, including our own, have recognized exceptions to Heck’s bar in certain circumstances based on two concurrences by Justice Souter that at one point won the support of five Justices. See Spencer v. Kemna, 523 U.S. 1, 18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (Souter, J., concurring); Heck, 512 U.S. at 491, 114 S.Ct. 2364 (Souter, J., concurring in the judgment). Referring to this line of cases, Judge Calabresi describes the “law in this Circuit” as holding that “when a plaintiff does not have access to habeas — at least where the plaintiff has not intentionally caused habeas to be unavailable — favorable termination of the underlying sentence or conviction is not required.” Concurring Op. at 830. While our en Banc decision in Poventud v. City of New York may not have disturbed certain precedents in this area, see 750 F.3d 121, 125 n. 1 (2d Cir.2014) (en banc), the Poventud panel decision has been vacated, see id. at 127, and I respectfully disagree with my colleague’s characterization of our still-binding case law.
We have never said that a plaintiffs access to § 1983 turns on whether he has intentionally caused habeas to be unavail*828able. We have recognized an exception to Heck’s favorable termination requirement when habeas was never reasonably available to the plaintiff through no lack of diligence on his part — that is, where an action under § 1983 was a diligent plaintiffs only opportunity to challenge his conviction in a federal forum. See Leather v. Ten Eyck, 180 F.3d 420, 424 (2d Cir.1999) (plaintiff “is not and never was in the custody of the State”).1 Though there is much to recommend the view that Heck permits no exceptions, those courts recognizing a narrow exception in situations where habeas was never an option have sought to afford access to a federal forum for the adjudication of constitutional claims while, at the same time, preventing those duly convicted of crimes in state proceedings (and whatever their intentions) from mounting attacks on their extant state convictions in disregard of the habeas statute’s requirements. This is the balance that we, and every other Circuit to recognize an analogous Heck exception, have struck. See, e.g., Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir.2010); Wilson v. Johnson, 535 F.3d 262, 268 & n. 8 (4th Cir.2008); Powers v. Hamilton Cnty. Public Defender Comm’n, 501 F.3d 592, 603 (6th Cir.2007); Guerrero v. Gates, 442 F.3d 697, 705 (9th Cir.2006).
Perhaps it can be said that a state prisoner who has failed to pursue habeas diligently has “intentionally” rendered it unavailable. If so, then Judge Calabresi and I agree on the narrow scope of the Heck exception that our precedents have recognized. But I do not believe it is an open question whether claims like Teichmann’s are cognizable under § 1983. Teichmann’s state-court remedies were exhausted in May 2010. He then waited more than a year, until he was no longer in custody within the meaning of 28 U.S.C. § 2254, and filed a federal lawsuit seeking a declaration that his prior conviction was unconstitutional. No court has recognized an exception to Heck’s bar under such circumstances, and there is no reason to dispose of Teichmann’s § 1983 claim on the merits solely to avoid deciding whether we should be the first to do so.

. The other cases cited by Judge Calabresi did not squarely present this issue. See Huang v. Johnson, 251 F.3d 65, 75 (2d Cir.2001) (relying on "our holding in Leather ” where plaintiff challenged length of custody, not validity of conviction); Green v. Montgomery, 219 F.3d 52, 60 n. 3 (2d Cir.2000) (noting in a footnote that the plaintiff was not in custody for his juvenile reckless endangerment conviction); Jenkins v. Haubert, 179 F.3d 19, 27-28 (2d Cir.1999) (holding that Heck did not bar challenge to administrative or disciplinary sanctions that had no effect on duration of confinement).